Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00641-CR

                                  Damian Rodriguez DELUNA,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                     From the County Court at Law No. 2, Bexar County, Texas
                                     Trial Court No. 309815
                              Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: November 21, 2012

DISMISSED

           On October 26, 2012, appellant filed a motion to dismiss this appeal. The motion is

granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                                     PER CURIAM

Do not publish